Citation Nr: 9908903
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 97-05 667               DATE MAR 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to an increased rating for migraine headaches,
currently evaluated as 30 percent disabling.

2. Whether new and material evidence has been submitted to reopen
a service connection claim for alopecia areata.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) from
an appeal of a July 1996 rating decision by the Atlanta, Georgia,
Regional Office (RO) of the Department of Veteran Affairs (VA), in
which the RO increased the disability evaluation for "conversion
reaction with migraine headaches" to 10 percent, and also decided
that new and material evidence had not been submitted to reopen a
claim for service connection for alopecia areata. By a subsequent
rating decision, the RO increased the evaluation for "migraine
headaches (previously evaluated as conversion reaction)" to 30
percent, effective from March 8, 1996. The issue of entitlement to
a higher disability evaluation for migraine headaches remains on
appeal before the Board. Cf. AB v. Brown, 6 Vet. App. 35 (1993)
(where a claimant has filed a notice of disagreement as to an RO
decision assigning a particular rating, a subsequent RO decision
assigning a higher rating, but less than the maximum available
benefit, does not abrogate the pending appeal).

REMAND

The record was left open following the October 28, 1998, hearing
before the undersigned member of the Board for the submission of
additional evidence. The record reflects that such evidence was
received by the Board on December 7, 1998. It was, however,
submitted without a waiver of RO consideration. Consequently, it
must be referred to the RO for review and preparation of a
supplemental statement of the case (SSOC). See 38 C.F.R. 20.1304(c)
(1998).

Accordingly, this matter is remanded for the following action:

The RO should review the evidence received subsequent to the last
SSOC, which was issued in June 1998. If the decision remains
adverse to the veteran, the RO should issue a SSOC and give the
veteran and his representative an opportunity to reply.

The veteran need take no action until he is so informed. He may
present additional evidence or argument while the case is in remand
status at the RO. Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141
(1992). The purpose of this REMAND is to ensure compliance with due
process consideration. The Board intimates no opinion ,is to the
ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United :States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252.(West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999).

- 3 - 

This remand is in the nature of a preliminary order and does not
constitute a C-lecision of the Board on the merits of your appeal.
38 C.F.R. 20.1100(b) (1998).

- 4 - 

